DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 06/16/2020 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “Sampler circuitry, comprising: an input node configured to receive an input voltage signal; a primary current path connected between high and low voltage supply nodes; a secondary current path connected between high and low voltage supply nodes; current mirror circuitry; and load circuitry comprising sampler switches operable to sample a current signal, wherein: the input node is defined along the primary current path, the primary current path configured to carry a primary current dependent on the input voltage signal; the current mirror circuitry comprises a primary side and a secondary side, the primary side connected along the primary current path and the secondary side connected along the secondary current path so that a secondary current dependent on the primary current is caused to flow along the secondary current path; and the load circuitry is connected along the secondary current path so that the secondary current at least partly forms the current signal” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Dedic et al. U.S. 8,976,050 discloses (please see e.g., Figs. 25-26 and related text for details) an analogous circuit, namely as sampler circuitry (200 of Figures 25-26), comprising:
 an input node configured to receive an input voltage signal as seen. 
However, the reference lack the claimed current mirror circuitry and related details of “a primary current path connected between high and low voltage supply nodes; a secondary current path connected between high and low voltage supply nodes; current mirror circuitry; and load circuitry comprising sampler switches operable to sample a current signal, wherein: the input node is defined along the primary current path, the primary current path configured to carry a primary current dependent on the input voltage signal; the current mirror circuitry comprises a primary side and a secondary side, the primary side connected along the primary current path and the secondary side connected along the secondary current path so that a secondary current dependent on the primary current is caused to flow along the secondary current path; and the load circuitry is connected along the secondary current path so that the secondary current at least partly forms the current signal”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843